FILED
                            NOT FOR PUBLICATION                            AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10560

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00421-GMN

  v.
                                                 MEMORANDUM*
DARIO LOPEZ-ARELLANO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Dario Lopez-Arellano appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Arellano contends that his sentence is substantively unreasonable in

light of his unique history and characteristics. The district court did not abuse its

discretion in imposing Lopez-Arellano’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The sentence at the bottom of the Guidelines range is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Lopez-Arellano’s history of drug-

related offenses. See id.

      AFFIRMED.




                                           2                                     13-10560